January 26, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

PAUL PENDERGRASS D/B/A CHRISTIAN BROTHERS CONTRACTING, Appellant

NO. 14-11-00907-CV                       V.

                             JOSEPH MORROW, Appellee
                               ____________________

      Today the Court heard the parties= joint motion to set aside the judgment signed by
the court below on April 14, 2011, and to remand the cause to the trial court. Having
considered the motion and found it meritorious, we order the judgment SET ASIDE
AND VACATED without regard to the merits and REMAND the cause to the trial court
for rendition of a judgment in accordance with the parties’ settlement agreement.
      We further order that each party shall pay its costs incurred by reason of this
appeal.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.